DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Examiner’s Remarks
This final office action is in response to the remarks of August 31, 2021.  
Claims 8-12, 14, 22 and 25-28 are presented for examination.
Canceled Claims: 1-7, 13, 15-21, 23-245, 29-30, 32-37, 40-49, 56-57 are canceled.
Claims 31, 38-39, 50-55 and 58 are withdrawn from consideration as being non-elected by the Restriction requirement of April 27, 2021 with traverse by Applicant.  

  	This application contains 31, 38-39, 50-55 and 58   are drawn to an invention nonelected with traverse in the reply filed on April 27, 2021..  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

  	Applicant is reminded that upon the cancellation of claims 31, 38-39, 50-55 and 58,  to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 

The requirement is still deemed proper and is therefore made FINAL.
Based on the Remarks of July 21, 2021, a response to the Non-final office action of May 12, 2021, this action is made final.  See final office action infra:


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claim(s) 8-12, 14 and 22, and 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azizi et al. (US Publication No. 2019/0364492 A1 and Azizi hereinafter.

Regarding Claims 8 and 22, Azizi teaches An Access Control (AC) method, applied to a terminal and comprising:

transmitting (i.e. transmit or receive) Para [0297] an AC parameter request to a network-side device (i.e. radio access network) Para [0301] or (core network) Para [0300]; receiving a first AC parameter (i.e. media access control (MAC) layer parameters) Para [3829] returned by the network-side device (i.e. radio access network) Para [0301] or (core network) Para [0300] in response to the AC parameter (i.e. media access control (MAC) layer parameters) Para [8829] request (i.e. and request information for network access) Para [0441] and (i.e. receive a request) [0636],  wherein the first AC parameter (i.e. media access control (MAC) layer parameters ) Para [3829] has a correspondence with a network slice (i.e. network slicing) Para [1238]; and performing (i.e. performing) Para [0326] AC for the network slice (i.e. network slicing) Para [1238] corresponding to the first AC parameter based on the first AC parameter (i.e. media access control (MAC) layer parameters) Para [3829].

Regarding Claim 9, Azizi teaches wherein the AC parameter (i.e. media access control (MAC) layer parameters ) Para [8829] request (i.e. receive a request) [0636] and the first AC parameter are (i.e. media access control (MAC) layer parameters ) Para [3829] carried in Non-Access Stratum (NAS) signaling (i.e. represent the Access Stratum and Non-Access Stratum (NAS) (also encompassing Layer 2 and Layer 3) of each supported radio access technology) Para [1674] and Para [1482] and (i.e. or Radio Resource Control (RRC) signaling.

Regarding Claim 10, Azizi teaches wherein, when the network-side device is a Radio Access Network (RAN) device (i.e. radio access network) Para [0294], the AC parameter request and the first AC parameter (i.e. media access control (MAC) layer parameters) Para [8829] are carried in the RRC signaling (i.e. RRC connected) Para [0717] and Para [0827];
or when the network-side device is a Core Network (CN) device, the AC parameter request and the first AC parameter are carried in the NAS signaling (i.e. represent the Access Stratum and Non-Access Stratum (NAS) (also encompassing Layer 2 and Layer 3) of each supported radio access technology) Para [1674].



Regarding Claims 12 and 26-27, Azizi teaches further comprising:

receiving a System Information Block (SIB) (i.e. system information block) para [0326] which is broadcast by agNB (i.e. 5G) Para [0671] and carries a second AC parameter (i.e. second specific network .. parameter) Para [83312],

wherein the second AC parameter does not have a correspondence with the network slice (i.e. a second hierarchical level, based on an operational parameter, and transmitting a data message to the radio access network based on the first hierarchical level change ) Para [6111];

wherein receiving the first AC parameter returned by the network-side device in response to the AC parameter request comprises (i.e. radio access network) Para [0301] or (core network) Para [0300]:
receiving NAS signaling or RRC signaling carrying acquisition indication information, wherein the acquisition indication information (i.e. RRC) Para [0827] and Para [0904] comprises a differential parameter of the first AC parameter (i.e. media 
and generating the first AC parameter based on the differential parameter (i.e. monitor uplink traffic to calculate an average uplink throughput ) Para [0805] and the second AC parameter according to the differential indication information (i.e. indicated by a control format indicator) Para [0569]-[0570].

Regarding Claims 14 and 28, Azizi teaches wherein receiving the first AC parameter returned by the network-side device in response to the AC parameter request comprises:

receiving NAS signaling (i.e. Non-access stratrum) Para [0323] or RRC signaling carrying a complete content of the first AC parameter (i.e. RRC) Para [0895].

			Response to Arguments

Examiner disagrees. 
Applicant has not claimed, “AC parameter request… transmission of the AC parameter by the UE to a network-side devices or a core network as claimed in Claim 8”.  Therefore this point is moot. 

2.  Regarding Applicant’s comment that “correspondence MAC layer parameters and network slices” is not taught by the prior art.  
Examiner disagrees.
Applicant has not claimed that “correspondence MAC layer parameters and network slices”.  Applicant has not claimed that “correspondence MAC layer parameters and network slices” in Claim 8 or 22.  Therefore, this point is moot.

3.  Regarding Applicant’s comment that the prior art does not teach, “the first AC parameter has a correspondence with a network slice”,  Examiner asserts that the prior art made of record teaches, “the first AC parameter has a correspondence with a network slice”.  Azizi teaches “the first AC parameter has a correspondence with a network slice” (i.e. radio access and core network for all terminal devices to use, these advanced networks may divide the radio access and core network into separate logical `slices` that each implement a virtual end-to-end network. Each network slice may then 
Ergo, Azizi clearly teaches Applicant’s “the first AC parameter has a correspondence with a network slice”.  

4.  Regarding Applicant’s comment that.  Again, Applicant has not claimed, that “performing discovery of a RAT and Mac layer parameters and network slices” in the independent claims 8 and 22.  Examiner asserts that Applicant has not claimed, “performing discovery of a RAT and Mac layer parameters and network slices”.
Therefore Examiner disagrees with the Applicant.
This point is moot for reasons stated supra.

Examiner respectfully disagrees with the Applicant for reasons discussed supra.  The rejection under 35 USC 102 is maintained for the seasons set for above.  Therefore, Independent claims 8 and 22 stand rejected. Dependent claims 9-12, 14 and 25-28 stand rejected as noted supra.  
Examiner has reconsidered Applicant’s arguments regarding, Claims 8-12, 14, 22 and 25-28.  These claims  are not in condition for allowance.  
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	 1. Azizi et al. (US Publication No. 2019/0364492 A1), “Methods and devices for raido communications’ (November 28, 2019) (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-1272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.



For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).
/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov